DETAILED ACTION
Allowable Subject Matter
Claims 1, 3, 6-9, 11, and 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art, alone or in combination, fails to teach or fairly suggest:
An information processing apparatus, comprising: a data processing unit configured to: receive MPEG media transport (MMT) format data, wherein the MMT format data includes first copy control information; generate, based on the MMT format data, record data in one of a Blu-ray Disc Audio-Video (BDAV) format or an SPAV format, wherein each of the BDAV format and the SPAV format is a data record format with respect to an information recording medium, the record data includes: a stream file that includes one of an MMT protocol (MMTP) packet string or a type length value (TLV) packet string, wherein the one of the MMTP packet string or the TLV packet string includes: the MMT format data as reproduction data; and a plurality of packets; andPage 3 of 25Application No. 16/478,958 Reply to Office Action of June 9, 2021second copy control information corresponding to: the plurality of packets of the stream file, and the first copy control information of the MMT format data, each packet of the plurality of packets of the stream file includes a specific header, and the specific header includes attribute information of the reproduction data; and store the second copy control information, for at least two packets of the plurality of packets, in a first additional header in the stream file, wherein the first additional header is different from the specific header of each packet of the plurality of packets (Independent claim 1; claims 3 and 6-8 depend from claim 1).  
An information processing apparatus, comprising: a data processing unit configured to: control acquisition of record data from a first medium, wherein the record data includes a stream file and copy control information of the stream file, the stream file includes a first additional header and one of an MPEG media transport protocol (MMTP) packet string or a type length value (TLV) packet string, the one of the MMTP packet string or the TLV packet string includes: MPEG media transport (MMT) format data as reproduction data; and Page 6 of 25Application No. 16/478,958Reply to Office Action of June 9, 2021a plurality of packets, each packet of the plurality of packets of the stream file includes a specific header different from the first additional header. the specific header includes attribute information of the reproduction data, and the first additional header in the stream file includes the copy control information of at least two packets of the plurality of packets; and execute copy control of the stream file based on the copy control information in the first additional header, wherein the execution of the copy control of the stream file corresponds to copy of the stream file on a second medium (Independent claim 9; claims 11 and 13-17 depend from claim 9).  
A non-transitory computer-readable medium having stored thereon computer-executable instructions which, when executed by a processor, cause the processor to execute operations, the operations comprising: Page 10 of 25Application No. 16/478,958Reply to Office Action of June 9, 2021storing a stream file and copy control information of the stream file, wherein the stream file includes one of an MPEG media transport protocol (MMTP) packet string or a type length value (TLV) packet string, the one of the MMTP packet string or the TLV packet string includes: MPEG media transport (MMT) format data as reproduction data;(Independent claim 18).  
An information processing method, comprising: receiving MPEG media transport (MMT) format data, wherein the MMT format data includes first copy control information; generating, based on the MMT format data, record data in one of a Blu-ray Disc Audio-Video (BDAV) format or an SPAV format, wherein each of the BDAV format and the SPAV format is a data record format with respect to an information recording medium, the record data includes: a stream file that includes one of the MMT protocol (MMTP) packet string or a type length value (TLV) packet string, wherein the one of the MMTP packet string or the TLV packet string includes: the MMT format data is stored as reproduction data; and a plurality of packets; and second copy control information corresponding to: the plurality of packets of the stream file, and the first copy control information of the MMT format data, each packet of the plurality of packets of the stream file includes a specific header, and the specific header includes attribute information of the reproduction data; and storing the second copy control information, for at least two packets of the plurality of packets, in an additional header in the stream file, wherein the additional header is different from the specific header of each packet of the plurality of packets (Independent claim 19).  
An information processing method, comprising: controlling acquisition of record data from a first medium, wherein the record data includes a stream file and copy control information of the stream file, the stream file includes an additional header and one of an MPEG media transport protocol (MMTP) packet string or a type length value (TLV) packet string, the one of the MMTP packet string or the TLV packet string includes: MPEG media transport (MMT) format data as reproduction data; and a plurality of packets, each packet of the plurality of packets of the stream file includes a specific header different from the additional header, Page 13 of 25Application No. 16/478,958Reply to Office Action of June 9, 2021the specific header includes attribute information of the reproduction data, and the additional header in the stream file includes the copy control information of at least two packets of the plurality of packets; and executing  copy control of the stream file based on the copy control information in the additional header, wherein the execution of the copy control of the stream file corresponds to copy of the stream file on a second medium (Independent claim 20).  
A non-transitory computer-readable medium having stored thereon, computer-executable instructions which, when executed by a computer, cause the computer to execute operations, the operations comprising: receiving MPEG media transport (MMT) format data, wherein the MMT format data includes first copy control information; generating, based on the MMT format data, record data in one of a Blu-ray Disc Audio-Video (BDAV) format or an SPAV format, whereinPage 14 of 25Application No. 16/478,958 Reply to Office Action of June 9, 2021each of the BDAV format and the SPAV format is a data record format with respect to an information recording medium, the record data includes: a stream file that includes one of the MMT protocol (MMTP) packet string or a type length value (TLV) packet string, wherein the one of the MMTP packet string or the TLV packet string includes: the MMT format data is stored as reproduction data; and a plurality of packets; and second copy control information corresponding to: the plurality of packets of the stream file, and the first copy control information of the MMT format data, each packet of the plurality of packets of the stream file includes a specific header, and the specific header includes attribute information of the reproduction data; and storing the second copy control information, for at least two packets of the plurality of packets, in an additional header in the stream file, wherein the additional header is different from the specific header of each packet of the plurality of packets (Independent claim 21).  
A non-transitory computer-readable medium having stored thereon, computer-executable instructions which, when executed by a computer, cause the computer to execute operations, the operations comprising: controlling acquisition of record data from a first medium, wherein the record data includes a stream file and copy control information of the stream file, the stream file includes an additional header and one of an MPEG media transport protocol (MMTP) packet string or a type length value (TLV) packet string, the one of the MMTP packet string or the TLV packet string includes: MPEG media transport (MMT) format data as reproduction data; and a plurality of packets, each packet of the plurality of packets of the stream file includes a specific header different from the additional header, the specific header includes attribute information of the reproduction data, and the additional header in the stream file includes the copy control information of at least two packets of the plurality of packets; and executing Page 16 of 25Application No. 16/478,958copy control of the stream file based on the copy control information in the additional header, wherein the execution of the copy control of the stream file corresponds to copy of the stream file on a second medium (Independent claim 22).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
December 17, 2021